Case: 18-50609      Document: 00514898250         Page: 1    Date Filed: 04/02/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-50609
                                                                                FILED
                                                                             April 2, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TOMAS ALEJANDRO LORENZO-SANTIAGO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:18-CR-408-1


Before JONES, HIGGINSON, and WILLETT, Circuit Judges.
PER CURIAM: *
       Tomas Alejandro Lorenzo-Santiago appeals (1) the 18-month within-
guidelines sentence imposed following his guilty-plea conviction to being
unlawfully present in the United States following removal, and (2) the denial
of his request for a downward variance.
       This court reviews sentences for reasonableness by engaging in a
bifurcated review.      Gall v. United States, 552 U.S. 38, 49-51 (2007).                        An


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50609     Document: 00514898250     Page: 2   Date Filed: 04/02/2019


                                  No. 18-50609

appellate court must first ensure that the sentencing court committed no
significant procedural error. If the district court’s decision is procedurally
sound, this court will then “consider the substantive reasonableness of the
sentence imposed under an abuse-of-discretion standard” if the issue has been
preserved. Id.
      Lorenzo-Santiago has not shown that his sentence is procedurally
unreasonable on plain error review. See Puckett v. United States, 556 U.S. 129,
135 (2009); United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009).
Although the district court did not address Lorenzo-Santiago’s arguments at
length, it did state that it had considered the information before it, Lorenzo-
Santiago’s personal circumstances, the Sentencing Guidelines, and the 18
U.S.C. § 3553(a) sentencing factors and determined that a sentence at the low
end of the guidelines range was fair and reasonable. See Gall, 552 U.S. at 49-
51; Rita v. United States, 551 U.S. 338, 356 (2007). The district court treated
the Guidelines neither as presumptively reasonable nor mandatory, and
Lorenzo-Santiago fails to show that more was required in the absence of an
objection in the district court or that he would have received a lower sentence.
See Puckett, 556 U.S. 135; United States v. Mondragon-Santiago, 564 F.3d 357,
362 (5th Cir. 2009).
      Nor has Lorenzo-Santiago shown that his sentence is substantively
unreasonable whether our review is for plain error or abuse of discretion. See
Gall, 552 U.S. at 49-51 (2007); United States v. Rodriguez, 523 F.3d 519, 525
(5th Cir. 2008). The district court’s reasons for imposing a sentence on the low
end of the guidelines range were adequate. Lorenzo-Santiago’s argument that
the district court gave too much weight to his prior illegal reentry and cocaine
possession convictions and too little weight to his reasons for reentering, family
circumstances, mental health, and the age and nature of his cocaine possession



                                        2
    Case: 18-50609    Document: 00514898250    Page: 3   Date Filed: 04/02/2019


                                No. 18-50609

conviction reflects mere disagreement with the district court’s weighing of the
§ 3553(a) sentencing factors. Lorenzo-Santiago fails to rebut the presumption
of reasonableness that within-guidelines sentences receive. See United States
v. Malone, 828 F.3d 331, 342 (5th Cir. 2016); United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009).
      AFFIRMED.




                                      3